t c memo united_states tax_court billy d and betty j mcgaughy petitioners v commissioner of internal revenue respondent docket no filed date harris h barnes iii for petitioners john f driscoll for respondent memorandum opinion ruwe judge this case is before the court on respondent’s motion for summary_judgment and petitioners’ cross-motion for summary_judgment pursuant to rule the proceeding arise sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended from a petition for judicial review of the commissioner’s failure to abate interest under sec_6404 see also rule the issue for decision is whether respondent’s determination not to abate interest with respect to petitioners’ and federal_income_tax liabilities was an abuse_of_discretion background the record consists of the parties’ pleadings their respective cross-motions for summary_judgment and various responses declarations and memoranda in support of or opposition to the motions at the time the petition was filed petitioners resided in mississippi petitioners’ and joint federal_income_tax returns were filed on date and respectively petitioners’ and returns were selected for examination on date no written communication by respondent was sent to petitioners with respect to either their or taxable_year before that date betty j mcgaughy mrs mcgaughy was the majority shareholder and controlling officer of tel-eye international inc tel-eye a c_corporation in date and as a result 2in their cross-motion for summary_judgment petitioners allege that they were first contacted by respondent on date when they received a notice of audit prepared by agent monica jones in his amended response respondent has shown that the date written correspondence relates to tel-eye international inc ’s tax returns and not petitioners’ of an ongoing civil examination of tel-eye’s taxable periods ended date and date the internal_revenue_service irs examination_division ed formally referred the examination for tel-eye’s tax years ending date and and petitioners’ and taxable years to the irs criminal_investigation_division cid for additional investigation during the criminal investigation all civil examination activity in regard to petitioners’ and tax years was suspended activity records indicate that from date until date petitioners’ and returns were under criminal investigation in this regard an irs ed agent worked with a cid agent until criminal prosecution referrals were made by the irs to the u s department of justice doj in date recommending the prosecution of mrs mcgaughy for three sec_7206 counts on date the doj determined that prosecution of the criminal charges against mrs mcgaughy was inappropriate and declined to prosecute them from the date of the doj criminal declination letter respondent took approximately months to complete the civil examination for petitioners’ and tax years during the approximately 6-month period between date and date the doj gathered files in its possession and returned them to the irs the cid took appropriate steps to formally close the criminal aspects of petitioners’ case and made a recommendation of further action to a civil_fraud coordinator the civil_fraud coordinator reviewed the information received and determined that a civil_fraud examination would be appropriate and the case was returned to the examination group for assignment to a revenue_agent the civil matter was assigned on date to revenue_agent john lockley who began work on petitioners’ case on date mr lockley was engaged in meetings with petitioners’ representatives coordinated development of the case with irs officials and gathered and analyzed relevant information mr lockley performed more than hours of work on petitioners’ case until it was administratively closed in date when mr lockley sent petitioners’ case to the review staff for issuance of a notice_of_deficiency in date approximately months after mr lockely sent petitioners’ case to the review staff the review staff completed their review of petitioners’ case and prepared a notice_of_deficiency the notice_of_deficiency was then forwarded to the office_of_chief_counsel in birmingham alabama for approval of the assertion of a civil_fraud penalty by date the birmingham alabama office_of_chief_counsel approved the assertion of the civil_fraud penalty and returned the case to the review staff for issuance of the notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners in regard to their and tax years on date petitioners filed a petition with this court at docket no contesting the notice_of_deficiency issued with respect to their and tax years on date a decision was entered wherein it was determined that petitioners owed deficiencies and sec_6663 penalties for tax years and on date payment credits were applied to fully satisfy petitioners’ account with the irs no additional interest accrued after the application of the credits on or about date petitioners filed separate form sec_843 claim_for_refund and request for abatement with the internal_revenue_service irs requesting abatements of interest of dollar_figure for and dollar_figure for on the basis of the facts set forth in the declaration attached to the motion for summary_judgment the dates relevant to petitioners’ request for review of the commissioner’s failure to abate interest are as follows a b from date to date --date is the date petitioners filed their federal_income_tax return date is the date that the return was selected by respondent for examination the period before the first written contact from date to date --date is the date petitioners filed their federal_income_tax return date is the date that the return was selected by respondent for examination the period before the first written contact from date to date --in date petitioners’ and returns were initially referred for criminal investigation and the criminal aspects of the investigation were not closed until date the period during the criminal investigation from date to date --on date the doj issued a letter formally declining to prosecute mrs mcgaughy in date respondent’s examining agent completed the examination for petitioners’ and tax years with a referral to the relevant review staff for the issuance of a notice_of_deficiency from date to date --date is the date_of_issuance of the notice_of_deficiency from date to date --date is the date after which no further interest accrued because payments and credits were applied to fully satisfy petitioners’ account c d e f by letter dated date the irs disallowed petitioners’ claims for interest abatement and advised them of the procedure for requesting reconsideration of the determination with the irs office of appeals on date petitioners responded with a request for reconsideration in late date respondent’s appeals officer gayla owens was assigned to review consider and make a determination regarding petitioners’ request for reconsideration appeals officer owens gathered information and records held a conference with petitioners’ representative reviewed available information and records and prepared a final_determination letter on date a full disallowance-final determination_letter was issued to petitioners on the grounds that no error or delay relating to ministerial acts merited abatement of interest i summary_judgment discussion rule a permits a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id when a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d ii abatement of interest a sec_6404 sec_6404 as in effect for the years at issue provided in pertinent part as follows sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment 3in sec_6404 was amended by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 to permit abatement with respect to unreasonable error or delay in performing a ministerial or managerial act the amendment is effective for tax years beginning after july continued for purposes of sec_6404 the term ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id sec_6404 provides the tax_court with jurisdiction to review denials of requests for abatement of interest under an abuse_of_discretion standard an action constitutes an abuse of continued and is thus inapplicable to the instant case see 112_tc_19 n 4temporary regulations are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir final regulations were promulgated under sec_6404 after the years at issue and contain a definition of ministerial_act that does not differ from that set forth in the temporary regulations sec_301_6404-2 proced admin regs 5the provision for tax_court review of interest abatement determinations was enacted as sec_6404 tbor sec_302 110_stat_1457 the provision was then redesignated after the years at issue first as sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 and then as sec_6404 by the victims of terrorism tax relief act of publaw_107_134 115_stat_2435 the continued discretion if performed in a manner that is arbitrary capricious or without sound basis in fact or law 112_tc_19 congress originally intended by sec_6404 to sanction abatement of interest only where failure to do so ‘would be widely perceived as grossly unfair’ not to provide a remedy enabling taxpayers ‘routinely to avoid payment of interest’ matthews v commissioner tcmemo_2008_126 quoting h rept pincite 1986_3_cb_1 and s rept pincite 1986_3_cb_1 b abatement for periods before first contact the flush language of sec_6404 expressly limits the periods for which abatement under that provision is available providing that an error or delay shall be taken into account only after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment this restriction has been the subject of repeated judicial interpretation and without exception applied in instances where taxpayers have sought abatement for a period preceding written notification from the irs matthews v commissioner supra citing krugman v commissioner t c continued provision as enacted and redesignated applies to requests for abatement after date tbor sec_302 110_stat_1458 to avoid confusion references herein will be to the current designation hawksley v commissioner tcmemo_2000_354 banat v commissioner tcmemo_2000_141 affd fed appx 2d cir and nerad v commissioner t c memo congressional pronouncements and action both at the time of enactment of sec_6404 and upon amendment of sec_6404 after the years at issue strongly buttress adherence to the plain meaning of the text matthews v commissioner supra the legislative_history accompanying the enactment of sec_6404 notes that sec_6404 does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite petitioners acknowledge the timing restrictions in the flush language of sec_6404 as well as the judicial and legislative authorities cited above petitioners contend however that the strict interpretation signaled by the statute must be balanced against and moderated by the statement contained in the legislative_history and often repeated in case law that congress did not intend that this provision be used routinely to avoid payment of interest rather it intends that the provision be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite petitioners maintain that taking into account both clauses of the foregoing statement it is obvious that a grossly unfair standard must be considered in evaluating each unique set of facts and circumstances in other words the statute should be interpreted based on strict construction of the language regarding dates amounts etc however this strict interpretation is limited to producing an equitable result that is not grossly unfair petitioners contend that the notion of limiting the strict construction of sec_6404 with a subjective equitable standard ‘grossly unfair’ is also reflected in an evolving policy trend of both the irs and congress in support petitioners cite various revenue procedures and statutory enactments petitioners argue that the assessment of interest for a period of over nine years clearly runs contrary to the trend set forth by both the irs and congress petitioners conclude in the present matter the assessment of compound interest for such a long period of time clearly defeats any notion of fair play and runs contrary to the evolving policy demonstrated by the irs and congress such grossly unfair acts are the limiting standard to which congress was clearly referring in h rept pincite furthermore this case far exceeds the scope of routine in consideration of the abatement of interest the present case sets forth unique circumstances where in lieu of the trend enhancing the petitioners’ ability to eliminate and or minimize interest charges upholding the interest charges against the petitioners would produce a result that is grossly unfair and in direct conflict with the application of the statue as intended by congress in matthews v commissioner supra this court disagreed with a similar argument that a failure to abate interest would be grossly unfair stating we disagree for several reasons first are the fundamental and closely related tenets of statutory construction that a statute is to be interpreted so as to give effect to its plain and ordinary meaning unless to do so would produce an absurd or futile result and a statute clear and unambiguous on its face must be regarded as conclusive absent an unequivocal expression of legislative intent to the contrary e g am tobacco co v patterson 456_us_63 310_us_534 fla hosp trust fund v commissioner 103_tc_140 affd 71_f3d_808 11th cir in the instant case the text in issue is a brief statement of temporal limitation a relatively routine feature of many taxing statutes we are hard pressed to see any absurdity futility or ambiguity that would permit the text of the statute to be overridden by legislative_history especially by the legislative expression on which petitioners rely which falls far short of an unequivocal repudiation of the statutory language rather we believe that the two would appear to reflect a harmony of purpose although petitioners attempt to characterize the grossly unfair clause as a liberalization the restrictive nature of the language would seem more rationally to be interpreted as reiterating the general narrowness of the relief afforded by the statute in the legislative_history the grossly unfair clause is followed immediately by statements reprising specific limits imposed by sec_6404 on the period for which relief may be available including the rule_of irs contact see h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite likewise the clause is immediately preceded by the statement cautioning against routine use to avoid payment in that configuration we find it particularly difficult to read the grossly unfair clause in the legislative_history as an exception arising from the midst of what is otherwise a description of the narrowness of the remedy petitioners have added nothing to the taxpayers’ argument in matthews v commissioner tcmemo_2008_126 that persuades us to reach a contrary result accordingly with respect to each of the tax years at issue petitioners are not entitled to an abatement of interest for any period before the first written irs contact date regarding liabilities for that year c abatement during criminal investigation the parties agree that petitioners’ and tax years were referred to the irs’s cid in date and that a criminal investigation was ongoing until date courts have long recognized the general policy within the irs to suspend resolution of a civil examination pending completion of a criminal examination see eg 464_us_386 437_us_298 matthews v commissioner supra in badaracco v commissioner supra pincite the supreme court stated as a practical matter therefore the commissioner frequently is forced to place a civil audit in abeyance when a criminal prosecution is recommended while a tax_fraud investigation comprises both civil and criminal aspects the criminal aspects dominate insofar as the investigation is controlled by the irs cid 113_tc_206 affd 9_fedappx_700 9th cir gorgie v commissioner tcmemo_2000_80 such a policy is intended to avoid the conflicts between civil and criminal discovery rules the issues related to witness testimony and self-incrimination and the problems of inherent confusion that could result if civil and criminal proceedings were allowed to take place concurrently matthews v commissioner supra citing taylor v commissioner supra pincite the foregoing and related considerations must be weighed and applied by the irs in deciding how to proceed taylor v commissioner supra pincite in taylor v commissioner supra pincite this court explained the timing of the decision to defer the civil proceedings until resolution of the criminal aspects does not detract from the fact that the exercise of judgment is required in making such a decision such a decision is not considered a ‘ministerial act ’ id hanks v commissioner tcmemo_2001_319 gorgie v commissioner supra although petitioners acknowledge and do not appear to raise any direct challenge to the above rule they posit that while the decision to suspend civil activity in itself may not be a ministerial duty actions prior to and subsequent to the making of the actual decision may be defined as ministerial we disagree with their argument as applied to the circumstances of this case see gorgie v commissioner supra the time spent investigating whether to impose civil or criminal_fraud penalties regardless of petitioners’ guilt or innocence is not a ground under sec_6404 that would allow respondent to abate interest accordingly we conclude that petitioners are not entitled to interest abatement for the period during which they were under criminal investigation d abatement for periods from date to date petitioners acknowledge and cite relevant judicial authority that the mere passage of time does not establish error or delay in performance of a ministerial_act petitioners’ primary argument for relief however mirrors the argument made by the taxpayers and rejected by this court in matthews v commissioner supra in their cross-motion for summary_judgment petitioners quote extensively from provisions of the internal_revenue_manual and express their position as follows since the irs has produced a number of records that are vague uninformative and fail to comply with its own procedures the petitioners have been unable to specifically allege whether specific ministerial errors or acts actually occurred due to the irs’s failure to provide detailed records that would allow petitioners to make such evaluation petitioners claim that they are entitled as a matter of law to have such acts deemed favorably to the petitioners and regarded by the court as being ministerial in nature the irs has the burden to follow its own procedures and the law otherwise the presumption must be that the irs did not follow its own procedures and the law it is a well-settled principle that the internal_revenue_manual does not have the force of law is not binding on the irs and confers no rights on taxpayers matthews v commissioner supra citing 447_f3d_706 9th cir affg tcmemo_2004_13 126_f3d_915 7th cir 986_f2d_1389 11th cir affg tcmemo_1991_237 and 947_f2d_983 n d c cir affg t c memo furthermore even if some duty_of documentation incumbent upon the irs could be inferred from the internal_revenue_manual or other pertinent law petitioners’ contentions as applied to the instant case fail under the circumstances period from date to date by letter dated date the doj formally declined to prosecute mrs mcgaughy in regard to petitioners’ and federal_income_tax years during the approximately 6-month period between date and date the doj gathered files in its possession and returned them to the irs the cid took appropriate steps to formally close the criminal aspects of petitioners’ case and made a recommendation of further action to a civil_fraud coordinator the civil_fraud coordinator reviewed the information received and determined that a civil_fraud examination would be appropriate and the case was returned to the examination group for assignment to a revenue_agent the revenue agent’s activity record reveals consistent activity including meetings with petitioners’ representatives meeting and coordinating development of the case with irs officials and gathering and analyzing relevant information the revenue_agent performed more than hours of work on petitioners’ case until it was administratively closed in date at which time the revenue_agent sent petitioners’ case to the review staff for issuance of a notice_of_deficiency petitioners have not pointed to any specific ministerial error or delay during this period and we perceive nothing during this period that would suggest that ministerial errors or delays occurred period from date to date in date approximately months after the revenue_agent sent petitioners’ case to the review staff the review staff completed their review of petitioners’ case and prepared a notice_of_deficiency the notice_of_deficiency was then forwarded to the office_of_chief_counsel in birmingham alabama for approval of the assertion of a civil_fraud penalty by date the birmingham alabama office_of_chief_counsel approved the assertion of the civil_fraud penalty and returned the case to the review staff for issuance of the notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency in regard to their and tax years petitioners have likewise failed to identify or allege any specific ministerial error or delay during this period and we perceive nothing during this period that would suggest that ministerial error or delay occurred period from date to date on date petitioners filed a petition with this court at docket no contesting the notice_of_deficiency issued with respect to petitioners’ and tax years on date a stipulated decision was entered wherein it was determined that petitioners owed deficiencies and sec_6663 penalties for tax years and on date payment credits were applied to fully satisfy petitioners’ account with the irs no additional interest accrued after the application of the credits petitioners have failed to identify any specific ministerial error or delay during this period and we perceive nothing during this period that would suggest that a ministerial error or delay occurred e conclusion we conclude that respondent committed no abuse_of_discretion in determining that petitioners were not entitled to abatement of interest pursuant to sec_6404 with respect to either of the years at issue respondent’s motion for summary_judgment will be granted and petitioners’ cross-motion for summary_judgment will be denied to reflect the foregoing an appropriate order and decision for respondent will be entered
